Citation Nr: 9926043	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served in active duty from April 1982 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Contemporaneous service medical records do not support 
the veteran's claim that he sustained an injury to the low 
back in an October 1986 tank.

2.  The veteran has not submitted competent medical evidence 
that his low back disorder is related to a May 1984 softball 
injury.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the 
procedural deficiency created by the veteran's submission of 
additional evidence subsequent to his claim's certification 
to the Board for appellate review.  The record reflects 
neither that the additional evidence has been considered by 
the RO nor that waiver of such consideration has been 
requested by the veteran.  Under the Board's rules of 
practice, "[a]ny pertinent evidence submitted by the 
appellant . . . which is accepted by the Board . . . must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived. . ."  38 C.F.R. 
§ 20.1304(c) (1998).  However, the Board has reviewed the 
materials and finds that they are either duplicative of 
evidence previously submitted or not pertinent to the 
veteran's claim.  See 38 C.F.R. § 20.1304.  Therefore, the 
Board finds no basis for a remand on account of the 
submission of the evidence.

The issue before the Board is whether the veteran is entitled 
to service connection for a low back disorder.  The veteran 
asserts that his current back disorder is caused by injuries 
sustained during active service.  The Board will presume that 
the alleged in-service injuries occurred for the purpose of 
determining whether his claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Considering that 
presumption, in combination with a January 1998 letter from a 
private chiropractor linking the veteran's back disorder to 
his military service, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
When manifested to a compensable degree within one year of 
separation from service, arthritis may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1133 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran claimed in an August 1998 VA examination that he 
suffered two in-service back injuries that caused his low 
back disorder.  Service medical records confirm that the 
first injury alleged occurred.  In May 1984, the veteran 
sought treatment for back pain after he fell on his back when 
he was playing softball and dove for a ball.  The examining 
physician diagnosed "muscle sprain vs bruised."  The second 
injury allegedly happened in October 1986 while the veteran 
was performing tank maneuvers.  The veteran's tank fell into 
a 20 or 30-foot ditch, and as the tank hit the bottom of the 
hole, the veteran fell forward into the turret.  The veteran 
states that other soldiers, ruck sacks, 20-mm cans, weapons, 
and 50-caliber barrels caused bruising to his backside and 
legs as they fell on him.  Service medical records recorded 
contemporaneously to the injury confirm a tank accident, but 
document a resulting injury to the right hand and a contusion 
to the right knee, rather than a low back injury, caused by a 
50-caliber gun falling on the veteran's hand.  The veteran 
did not complain of a low back injury at the time of the 
injury.  Subsequent service medical records contain no 
reference to low back complaints.

A January 1998 letter from Curtis G. Myhree, D.C., and an 
August 1998 VA examination report show that the veteran has 
arthritis and spur lipping formation on the inferior anterior 
end-plate of the third vertebrae and superior anterior end-
plate of the fourth vertebrae, spondylolisthesis of the third 
vertebrae, and a sprain/strain of the lumbar spine.  There is 
no evidence that the veteran's arthritis manifested to a 
compensable degree within one year of his discharge from 
active service.

Dr. Myhree has submitted an opinion that the veteran's back 
condition was probably due to back trauma experienced during 
the October 1986 tank incident.  His opinion is based on x-
rays showing severe past injuries and on a history of back 
trauma that is unsubstantiated by service medical records.  
As stated previously, service medical records confirm the 
tank incident, but do not verify that the veteran injured his 
back during that incident.  Dr. Myhree has not opined that 
the veteran's documented May 1984 back injury is in any way 
related to the veteran's current back disorder.

The record clearly contains a medical opinion linking the 
veteran's current back disorder to an alleged in-service back 
injury.  The Board does not dispute that there was a tank 
accident in October 1986.  Hence, notwithstanding the 
veteran's request, it is unnecessary for VA to obtain further 
documentation of the tank incident.  It is also unnecessary 
to seek a medical opinion linking the veteran's back disorder 
to an October 1986 back trauma that did not occur.  As the 
reported injury to the low back is not substantiated by the 
record, Dr. Myhree's opinion is insufficient to establish the 
required nexus.  After considering all evidence in the 
record, including service medical records, Dr. Myhree's 
January 1998 letter and the October 1998 VA examination, the 
Board finds that the preponderance of the evidence is against 
the claim for entitlement to service connection for low back 
disorder.  The veteran's claim must therefore be denied.


ORDER

The claim for entitlement to service connection for low back 
disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

